OPINION — AG — THE STATE BOARD OF VOCATIONAL EDUCATION IS AUTHORIZED "TO PURCHASE ANY OR ALL EQUIPMENT AND SUPPLIES, INCLUDING PROSTHETIC AIDS FOR DISABLE PERSONS, FOR DIVISION OF VOCATIONAL EDUCATION" AND THAT SUCH PURCHASES ARE NOT REQUIRED TO BE MADE "BY OR THROUGH THE STATE BOARD OF PUBLIC AFFAIRS (CENTRAL PURCHASING ACT)"; AND THAT PURCHASE OF "ANY EQUIPMENT, SUPPLIES OR MERCHANDISE" MUST BE MADE ON A COMPETITIVE BID BASIS IF SUCH PURCHASE REQUIRE AN EXPENDITURE IN EXCESS OF $200, BUT IS NOT REQUIRED TO BE MADE ON A COMPETITIVE BID BASIS, REGARDLESS OF AMOUNT, IF THE "EQUIPMENT, SUPPLIES OR MERCHANDISE" ARE OF A NATURE THAT SAME CANNOT BE MADE ON COMPETITIVE BID BASIS, OR IF THE ARTICLES PURCHASED HAVE "A STANDARD AND UNIFORM RETAIL PRICE FIXED BY THE MANUFACTURERS OR MAKERS THEREOF". CITE: 74 O.S. 64 [74-64], 74 O.S. 64 [74-64](A), 70 O.S. 14-3 [70-14-3], OPINION NO. JUNE 21, 1947 — BORGMAN (J. H. JOHNSON)